FIFTH AMENDMENT TO THE DISTRIBUTION AGREEMENT THIS FIFTH AMENDMENT dated as of November , 2014, to the Distribution Agreement dated August 10, 2004, as amended August 15, 2005, June 8, 2007, October 8, 2007 and January 1, 2013 (the “Agreement”), is entered into by and among Intrepid Capital Management Funds Trust, a Delaware statutory trust (the “Trust”), Intrepid Capital Management Inc., a Florida corporation (the “Advisor”) and Quasar Distributors, LLC, a Delaware limited liability company (the “Distributor). RECITALS WHEREAS, the parties have entered into a Distribution Agreement; and WHEREAS, the parties desire to add the Intrepid International Fund; and WHEREAS, Section 10 of the Agreement allows for its amendment by a written instrument executed by all parties. NOW, THEREFORE, the parties agree as follows: Exhibit A of the Agreement is hereby superseded and replaced with Amended Exhibit A attached hereto. Except to the extent supplemented hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. INTREPID CAPITAL management QUASAR DISTRIBUTORS, LLC FUNDS TRUST By: By: Name: Name:James R. Schoenike Title: Title: President INTREPID CAPITAL MANAGEMENT INC. By: Name: Title: 11/2014 1 Amended Exhibit A to the Distribution Agreement Fund Names Name of Series Intrepid Capital Fund08-10-2004 Intrepid Small Cap Fund Intrepid Income Fund Intrepid Disciplined Value Fund Intrepid International Fund 11/2014
